Case 1:20-cv-02154-TWP-TAB Document 7 Filed 09/23/20 Page 1 of 3 PageID #: 108




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF INDIANA
                                 INDIANAPOLIS DIVISION

COURTNEY LAUGHMAN Personal                        )
Representative of the Estate of Gustin Martin,    )
                                                  )
                            Plaintiff,            )
                                                  )
                        v.                        )            No. 1:20-cv-02154-TWP-TAB
                                                  )
ROBERT BAKER in his official and individual       )
capacity as Chief of Police of the City of Kokomo )
Police Department, et al.                         )
                                                  )
                            Defendants.           )

                        ENTRY SCREENING COMPLAINT AND
                     DISMISSING CERTAIN INSUFFICIENT CLAIMS

       Although this action that was removed to this Court on August 14, 2020, was filed by

counsel and the filing fee has been paid, the Court shall screen the complaint under its inherent

authority to do so. See Mallard v. U.S. Dist. Ct., 490 U.S. 296, 307-08 (1989) (in forma pauperis

statute “authorizes courts to dismiss a ‘frivolous or malicious’ action, but there is little doubt they

would have power to do so even in the absence of this statutory provision.”); Rowe v. Shake, 196

F.3d 778, 783 (7th Cir. 1999) (“district courts have the power to screen complaints filed by all

litigants, prisoners and non-prisoners alike, regardless of fee status.”).

       The personal representative of Gustin Martin brings this action against numerous

individuals and entities in their individual and official capacities based on allegations that Mr.

Martin died of a drug overdose on July 22, 2018, after being arrested by Kokomo Police Officers

and taken to the Howard County Jail ("the Jail"). The plaintiff brings state law tort claims of

negligence and constitutional claims under the Fourteenth Amendment pursuant to 42 U.S.C. §

1983. The plaintiff seeks damages.
Case 1:20-cv-02154-TWP-TAB Document 7 Filed 09/23/20 Page 2 of 3 PageID #: 109




         The complaint alleges that Mr. Martin was at different times in the custody of the Kokomo

police officers as well as the Sheriff of Howard County. Details of who was responsible for what

will be clarified through this litigation. For purposes of this screening, however, a few of the

defendants are improper at the pleading stage.

         To the extent the Jail is named as a defendant, any claim against it is dismissed for failure

to state a claim upon which relief can be granted because a Jail is a building, not a "person"

capable of being sued under section 1983. See White v. Knight, 710 F. App’x 260, 262 (7th Cir.

2018).

         The claims against Howard County and individual commissioners Paul Wayman, Tyler

Moore, and Brad Bray are dismissed for failure to state a claim upon which relief can be

granted because county commissioners do not control the Sheriff nor are they responsible for

conditions at the Jail. Holland v. City of Gary, 533 F. App'x 661, 662 (7th Cir. 2013); see also Ind.

Code 36-2-13-5(a)(7) (The sheriff shall "take care of the county jail and the prisoners there").

County commissioners are statutorily responsible for building and maintaining a county jail in

good repair, but they have no control over actions of county sheriffs or the administration of the

jail. Waldrip v. Waldrip, 976 N.E.2d 102. 118-19 (Ind. Ct. App. 2012).

         The claims against the unknown John Doe officers are dismissed because "it is pointless

to include [an] anonymous defendant[ ] in federal court; this type of placeholder does not open the

door to relation back under Fed. R. Civ. P. 15, nor can it otherwise help the plaintiff." Wudtke v.

Davel, 128 F.3d 1057, 1060 (7th Cir. 1997) (internal citations omitted). When the names of these

defendants become known, a motion to amend the complaint may be filed.
Case 1:20-cv-02154-TWP-TAB Document 7 Filed 09/23/20 Page 3 of 3 PageID #: 110




       The clerk is directed to terminate as defendants Howard County, Paul Wayman, Tyler

Moore, Brad Bray, and John Doe employees. No partial final judgment shall issue at this time with

respect to the claims dismissed in this Entry.

       If the plaintiff believes the Court has misconstrued any of the claims dismissed in this

Entry, she may file a motion to reconsider the screening Entry not later than October 21, 2020.

       This screening Entry does not preclude any defendant from filing a motion to dismiss for

failure to state a claim under Rule 12(b)(6).

       IT IS SO ORDERED.

       Date:    9/23/2020




Distribution:

Caroline Burchett Briggs
BRIGGS LAW OFFICE
carolinebriggslawoffice@yahoo.com

Liberty L. Roberts
CHURCH CHURCH HITTLE & ANTRIM (Noblesville)
lroberts@cchalaw.com

Daniel Mark Witte
TRAVELERS STAFF COUNSEL INDIANA
dwitte@travelers.com
